Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant’s arguments with respect to claims 1-8, 10-12, and 14-16 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection based upon Applicant’s amendments to the claims.
Applicant presents on pages 7 and 9 of their remarks dated 7/21/22, pictorial representation of the relationship of their claimed elements.  Based upon the amended language of claim 1 of “a first substrate having a first surface that has at least one of a first heat-generating electronic component . . . thereon . . . ; a second substrate having a third surface that has at least one of a second heat-generating electronic component . . . thereon . . .; and a vapor chamber . . ., wherein the first substrate, the vapor chamber, and the second substrate are stacked in this order to form a stacked unit where the first surface of the first substrate and the third surface of the second substrate oppose each other with the vapor chamber interposed therebetween . . .” 


    PNG
    media_image1.png
    178
    546
    media_image1.png
    Greyscale

Applicant has confirmed that the diagram should be corrected as shown above.
Claim Interpretation
The phrase “a plan view of the structure” as described in the specification “in a direction from the first main surface 16a to the fourth main surface 17b” (¶[0043], ll. 1-3) which is understood as looking downward on fig. 2 so that “the first main surface 16a” is on the near side and “the fourth main surface 17b” is on the far side.
Claim Objections
Claims 4 and 5 are objected to because of the following informalities:
Claim 4, line 2-3 requires “at least one [A] and [B].”  The examiner understands this as “at least one [A] or [B]” and should be changed as such.  See Superguide v. DirecTV, 358 F.3d 870 (Fed. Cir. 2004) and Ex Part Jung (PTAB Appeal No. 2016-008290).
	Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8, 10-12, and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, lines 5-6 and 21-22 each requires “at least one of a second heat-generating electronic component and a thermally conductive second component.”  Are these the same or different “at least one of a second heat-generating electronic component and a thermally conductive second component”?  If “at least one of the second heat-generating electronic component or the thermally conductive second component” of claim1, lines 21-22 is changed to “the at least one of the second heat-generating electronic component or the thermally conductive second component” (emphasis added), this will resolve this issue.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 11, 15, and 16 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Patel (US 6,421,240).
With respect to Claim 1, Patel teaches a structure (fig. 3B, 300) comprising: a first substrate (fig. 3A, 308 shown in fig. 3B as leftmost 308) having a first surface (fig. 3B, right side of left-most 308) that has at least one of a first heat-generating electronic component (304 on right side of leftmost 308) or a thermally conductive first component (311 on right side of leftmost 308) thereon and a second surface (fig. 3B, leftwards facing surface of left-most 308) opposite the first surface; a second substrate (fig. 3A, 308 shown in fig. 3B as 2nd leftmost 308) having a third surface (fig. 3B, left side of 2nd left-most 308) that has at least one of a second heat-generating electronic component (304 on left side of 2nd leftmost 308) or a thermally conductive second component (311 on left side of 2nd leftmost 308) thereon and a fourth surface (fig. 3B, rightwards facing surface of 2nd left-most 308) opposite the third surface; and a vapor chamber (left-most 310 and col. 6, l. 35) including a casing (casing of leftmost 310) having a first sheet (fig. 3B, left half of 310) with a first main surface (313 between left-most & 2nd leftmost 308) and a second main surface (fig. 3B, inner rightwards surface of left half of 310), a second sheet (fig. 3B, right half of 310) with a third main surface (fig. 3B, inner leftwards surface of right half of 310) and a fourth main surface (fig. 3B, right side of leftmost 310), the first sheet and the second sheet being joined together (forms sealed internal space for the coolant) so as to form an internal space (inside of 310 for working medium) between the second main surface and the third main surface, and a working medium (col. 6, l. 35) in the internal space, wherein the first substrate, the vapor chamber, and the second substrate are stacked in this order (see fig. 3B) to form a stacked unit (see fig. 3B) where the first surface of the first substrate and the third surface of the second substrate oppose each other (see fig. 3B) with the vapor chamber interposed therebetween (see fig. 3B) such that the first main surface of the vapor chamber faces (see fig. 3B) the first surface of the first substrate and the fourth main surface of the vapor chamber faces (see fig. 3B) the second surface of the second substrate, the at least one of the first heat-generating electronic component or the thermally conductive first component is thermally connected (col. 6, ll. 38-42 and 43-45, if 311 is omitted) to the first main surface of the vapor chamber, and [the] at least one of the second heat-generating electronic component or the thermally conductive second component is thermally connected (col. 6, ll. 38-42 and 43-45 if 311 is omitted) to the fourth main surface of the vapor chamber.  Patel is silent as to whether there is a wick present in its heat pipe, but discloses that “the coolant returns to the bottom of the heat pipe” (col. 6, ll. 56-57) and operation of the liquid return of the heat pipe by gravity can be accomplished without a wick.  Therefore, Patel fails specifically disclose a wick.  Admitted prior art that it is well known in the art to a wick inside of an internal space of a vapor chamber (since the applicant’s transverse of the rejection does not specifically address the examiner’s assertion of official notice, the transverse is not adequate and is taken as admitted prior art.  MPEP 2144.03). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Patel with a well-known wick for the purpose of assisting the liquid phase of the working fluid to return from the condenser portion back to the evaporator portion of the vapor chamber so that the structure can be oriented in any direction (not just vertical direction of Patel). 
With respect to Claim 3, Patel further teaches a shield (315 on left side of left-most 302 or 315 on right side of 2nd leftmost 302) covering (see fig. 3B) at least one of the second surface of the first substrate or the fourth surface of the second substrate.  
With respect to Claim 11, Patel further teaches the stacked unit is a first stacked unit (see rejection to claim 1 apply to leftmost & 2nd left most 302 and left-most 310), and the structure further comprises at least a second stacked unit (rightmost & 2nd right most 302 and right-most 310 which is hidden by 316), and the first and second stacked units are arranged to overlap each other (see fig. 3B) within a same region as viewed in a plan view (from left or right sides of fig. 3B) of the structure.  
With respect to Claim 15, Patel and admitted prior art further teach an electronic device (fig. 3B, 300) comprising the structure according to claim 1 (see rejection of claim 1 above).
With respect to Claim 16, Patel and admitted prior art further teach a server (fig. 3B, 300) comprising a plurality of units (302s and 310s, see col. 6, ll. 27 and 29-30), each of the plurality of units having the structure according to claim 1 (see rejection of claim 1 above).
Claims 2-8 are rejected under 35 U.S.C. 103 as being unpatentable over Patel (US 6,421,240) and Sathe (US 6,535,386).
With respect to Claim 2, Patel and admitted prior art disclose the claimed invention except for at least one of the first substrate or the second substrate has a ground electrode, and the casing of the vapor chamber is thermally connected to the ground electrode.  Sathe teaches a substrate (fig. 4, 12 which includes 60,62 of fig. 5) (which can substitute for either the first or second substrates of Lin) has a ground electrode (fig. 2, 64), and the casing (70,72) of the vapor chamber (22) is thermally connected (using 42,44,46) to the ground electrode.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the substrate (including the grounding electrode) of Sathe for at least one of the substrates of Patel for the purpose of grounding the vapor chamber to prevent the vapor chamber from emitting electromagnetic radiation to interfere with the functioning of nearby components (col. 4, l. 63 – col. 5, l. 2).
With respect to Claims 3-5, Patel and admitted prior art disclose the claimed invention except for a shield.  Sathe teaches a shield (fig. 5, 134) covering the second surface (fig. 5, bottom of lower 62) of the substrate (fig. 4, 12 which includes 60,62 of fig. 5) (which can substitute for either the first or second substrates of Lin) [opposite to the first surface (fig. 5, top of upper 62) of the substrate facing the vapor chamber (22)] (claim 3), the shield is thermally connected to a ground electrode (132) of the substrate (which can substitute for either the first or second substrates of Patel) (claim 4) and a fixing member (116,118) fixing the substrate (which can substitute for either the first or second substrates of Patel) to the vapor chamber (claim 5).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the substrate (including the grounding electrode) of Sathe for at least one of the substrates of Patel for the purpose of grounding the vapor chamber to prevent the vapor chamber from emitting electromagnetic radiation to interfere with the functioning of nearby components (col. 4, l. 63 – col. 5, l. 2).
With respect to Claims 6-8, Patel and admitted prior art disclose the claimed invention except for a first shield, a second shield, a first ground electrode and a second ground electrode.  Sathe teaches the shield is a first shield (fig. 5, 134) covering the first main surface (fig. 5, bottom of lower 62) of the first substrate (110) (claim 6), the first shield is thermally connected to a first ground electrode (fig. 5, 134) of the first substrate (claim 7) and a first fixing member (116,118) fixing the first substrate to the vapor chamber.  Patel and Sathe fail to disclose a second shield, a second electrode and a second fixing member (claim 8).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to duplicate the shield, the substrate, the ground electrode and the fixing member of Sathe so that the second heat-generating electronic component of the second substrate of Patel can also be provided shielding from electromagnetic interference to allow for reliable operation of the second heat-generating electronic component, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Patel (US 6,421,240) and Hulse (US 2016/0123678).
Patel and admitted prior art disclose the claimed invention except for the vapor chamber is formed of a flexible material and has a first region and a second region at different heights in a stacking direction of the stacked unit.  Hulse teaches the vapor chamber (fig. 3, 108) is formed of a flexible (¶[0056], l. 9, pliable) material and has a first region (fig. 3, above 215) and a second region (fig. 3, above 210) at different heights (see fig. 3) in a stacking direction (fig. 3, vertical direction) of the stacked unit.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the vapor chamber of Hulse for that of Patel for the purpose of providing improved heat transfer between components of different heights to the vapor chamber.  
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Patel (US 6,421,240) and Shirakami (US 7,663,883).
Patel and admitted prior art disclose the claimed invention including the stacked unit is a first stacked unit (see fig. 5b).  Lin fails to disclose a second stacked unit.   It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to duplicate the stacked unit of Lin for the purpose of providing a second stacked unit in order to operational capacity of the structure, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  Shirakami teaches the stacked unit is a first stacked unit (11 and 21’ on left of fig. 7), and the structure further comprises at least a second stacked unit (11 and 21’ on right of fig. 7), and the first and second stacked units are arranged in different regions (see fig. 7) as viewed in a plan view (view looking down on fig. 7) of the structure.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Lin with the second stacked unit of Shirakami for the purpose of mounting the first and second stacked units adjacent to each other in order to be electrically interconnected to each other, when vertical space is constrained.  
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Patel (US 6,421,240) and Paurus (US 5,448,511).
With respect to Claim 14, Patel and admitted prior art disclose the claimed invention except for a flexible substrate that connected the first substrate to the second substrate.  Paurus teaches a flexible substrate (fig. 3, 108 adjacent to lowest 308) that connected the first substrate (fig. 3, 104 below lowest 308) to the second substrate (fig. 3, 104 below 2nd lowest 308).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Lin with the flexible substrate of Paurus for the purpose of interconnecting two non-planar first and second substrates.    
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 6,055,157, 7,309,911, 10,750,639, 11,011,449, 11,239,133 and 2009/0190303 disclose stackup in order of of first substrate, first heat-generating electronic component, vapor chamber, second heat-generating electronic component, second substrate.  US 11,340,022 discloses a vapor chamber of a related application. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HOFFBERG whose telephone number is (571) 272-2761.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




RJH  7/27/2022

/ROBERT J HOFFBERG/
Primary Examiner, Art Unit 2835